Case 1:19-cv-05120-ENV-PK Document 1 Filed 09/09/19 Page 1 of 7 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

TRUSTEES OF THE METAL POLISHERS LOCAL

8A-28A FUNDS and THE INTERNATIONAL UNION OF
PAINTERS and ALLIED TRADES; METAL POLISHERS
PRODUCTION AND NOVELTY WORKERS LOCAL UNION
8A-28A/DISTRICT COUNCIL 9,

Index No,: 19-cv-5120
Plaintiffs,
COMPLAINT

-against-

KENNY BUILDING SERVICES, INC. A/K/A KENNY
BUILDING MAINTENANCE CORP.,

Defendant.

 

Plaintiffs, Trustees of the Metal Polishers Local 8A-28A Funds (hereinafter referred to as the
“Funds”) (collectively referred to as “Plaintiffs”) and the International Union of Painters and Allied
Trades; Metal Polishers Production and Novelty Workers Local Union 8A-28A/District Council 9,
(hereinafter referred to as the “Union”) or (collectively referred to as “Plaintiffs”) by their attorneys
Barnes, laccarino & Shepherd LLP allege as follows:

JURISDICTION AND VENUE

1. This action is based on the provisions of Section 301 of the Labor Management Relations Act
of 1947 (hereinafter referred to as the "Taft-Hartley Act") 29 U.S.C, Section 185, and on Section
502(a)(3) and Section 515 of the Employee Retirement Income Security Act, as amended (hereinafter
referred to as "ERISA") (29 U.S.C. Section 1132(a)(3) and 29 U.S.C. 1145).

2. Jurisdiction is conferred upon this Court by Section 301 of the Taft-Hartley Act (29 U.S.C.
Section 185) and Sections 502(e)(1) and 502(f) of ERISA (29 U.S.C. Sections 1132(e)(1) and 1132(f));

and derivative jurisdiction is contained in 28 U.S.C. Sections 1331 and 1337.
Case 1:19-cv-05120-ENV-PK Document 1 Filed 09/09/19 Page 2 of 7 PagelD #: 2

3, Venue properly lies in this District under the provisions of 502(e)(2) of ERISA (29 U.S.C.
Section 1132(e)(2)) and Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185) and 28 U.S.C.
Section 1391(b).

4, This action is brought by the respective Trustees of the Funds in their fiduciary capacities
and the Union for monetary damages and other equitable relief under ERISA and for breach of a labor
contract to secure performance by an Employer of specific statutory and contractual obligations to submit
the required monetary contributions, dues check-off, and/or reports to the Plaintiffs and permit and
cooperate in the conduct of an audit.

PARTIES

5. The Plaintiff Trustees are, at all relevant times, the fiduciaries of jointly administered multi-
employer, labor management trust funds as defined by Section 3(21)(A) and Section 502(a)(3) of ERISA
(29 U.S.C. Sections 1002(21)(A) and 1132(a)(3). The Funds are established and maintained by the Union
and various Employers pursuant to the terms of the Collective Bargaining Agreements and Trust
Indentures in accordance with Section 302(c)(5)(1) of the Taft-Hartley Act (29 U.S.C. Section 186 (c)(5)).
The Funds are employee benefit plans within the meaning of Sections 3(1), 3(2), 3(3) and 502(d)(1) of
ERISA (29 U.S.C. Sections 1002 3(1), 3(2), 3(3) and 1132(d)(1), and multi-employer plans within the
meaning of Sections 3(37) and 515 of ERISA (29 U.S.C. Sections 1002(37) and 1145). Plaintiffs are
Trustees of the Funds and the “plan sponsor” within the meaning of Section (3)(16)(B)(iii) of ERISA (29
U.S.C. Section 1002(16)(B)(iti)).

6. The Funds provide fringe benefits to eligible employees, retirees and their dependents on whose
behalf the Employer is required to contribute to the Funds pursuant to its Collective Bargaining
Agreement (hereinafter referred to as the "Agreement.") between the Employer and the Union. The Funds
are authorized to collect contributions, which includes, but is not limited to, payments for life insurance,

hospitalization, medical care, vacation, annuity, pension benefits, education and training and painting
Case 1:19-cv-05120-ENV-PK Document 1 Filed 09/09/19 Page 3 of 7 PagelD #: 3

industry promotion Fund and Union dues check-off on behalf of the employees from the Employers, and
the Plaintiff Trustees as fiduciaries of the Funds are authorized to maintain suit as independent legal
entities under Section 502(d)(1) of ERISA (29 U.S.C. Section 1132(d)(1)) and are obligated to bring
actions to enforce the provisions of the C.B.A. and Trust Indentures that concern the protection of
employee benefit rights.

7. The Fund's principal office is located and administered at 36-18 33" Street, 2"4 floor, Long
Island City, New York 11106 in the County of Queens.

8. The Union is a labor organization within the meaning of Section 301 of the Taft-Hartley Act (29
U.S.C. Section 185) which represents employees in an industry affecting commerce as defined in Section
501 of the Taft-Hartley Act (29 U.S.C. Section 142), and Section 3(4) of ERISA (29 U.S.C. Section
1002(4)), and as further defined in Section 12 of the General Associations Law of the State of New York.

9. The Union maintains an office and is administered at 36-18 33"? Street, 2" Floor, Long Island
City, NY 11106, in the County of Queens.

10. Upon information and belief, the Defendant, Kenny Building Services, Inc. a/k/a Kenny
Building Maintenance Corp.(hereinafter referred to as “the Employer’) at all relevant times, was and is an
“employer” within the meaning of Sections 3(5) and 515 of ERISA (29 U.S.C. Sections 1002(5) and
1145) and was and still is an employer in an industry affecting commerce within the meaning of Section
301 of the Taft-Hartley Act (29 U.S.C. Section 185).

11. Upon information and belief, the Employer is a for-profit domestic corporation duly organized
and existing pursuant to the laws of the State of New York with its principal place of business at 290
Lakris Dr., Ste. 103-317, Monroe, New York in the County of Orange.

CAUSES FOR RELIEF
AS AND FOR A FIRST CLAIM FOR RELIEF

12. The Employer executed an Agreement with the Union and/or was and still is a party to an

Agreement with the Union by virtue of membership in an Employer Association.
Case 1:19-cv-05120-ENV-PK Document 1 Filed 09/09/19 Page 4 of 7 PagelD #: 4

13. The Agreement and/or Trust Indenture and/or the Policy for Collection of Delinquent
Contributions adopted by the Plaintiff Funds (hereinafter referred to as the “Policy”) requires the
Employer to submit contribution reports setting forth the hours that each of its employees worked and the
amount of contributions due pursuant to the rate schedules set forth in the Agreement for all work
performed by its employees covered by the Agreement and to remit such monetary contributions in
accordance with the Agreement and the rules and regulations established in the Trust Indenture.

14. Upon information and belief, as a result of work performed by the individual employees of the
Employer pursuant to the Agreement, there may be due and owing to the Funds from the Employer,
contribution reports, fringe benefit contributions for the effective period of the Agreement.

15. Pursuant to the Agreement and the Policy, the Employer is required to permit and cooperate
with the Funds and/or their designated agents or representatives in an audit of the Employer’s financial
records for the purpose of ascertaining whether the full amount of benefit contributions have been made to
the Funds as required under the Agreement and to verify the accuracy of the Employer contribution
reports.

16. The Employer has failed and refused to allow an audit by the Funds for the effective period of
the Collective Bargaining Agreement.

17. The Employer’s failure, refusal or neglect to allow an audit constitutes a violation of the
Agreement between the Employer and the Union wherein the Funds are third party beneficiaries as well as
a violation of the Trust Indenture and Policy.

18. Pursuant to the Agreement and the Policy upon the Employer’s failure to pay contributions as
they become due, the Employer is obligated to the pay the following: the additional amount of twenty
(20%) percent of the total sum of contributions due and unpaid as liquidated damages; interest calculated

at the rate of two percent over prime per month based upon the sum of all contributions due for the
Case 1:19-cv-05120-ENV-PK Document 1 Filed 09/09/19 Page 5 of 7 PagelD #: 5

delinquent period; auditors’ fees and attorneys’ fees at the hourly rate charged to the Funds for such
services and all costs incurred in initiating the court action for collection of delinquent contributions.

19. Accordingly, the Employer must permit and cooperate in the conduct of an audit by the
Plaintiffs and is liable to Plaintiffs for benefit contributions found due and owing pursuant to an audit plus
liquidated damages, interest, auditors’ fees and attorneys’ fees in an amount to be determined by the audit.

AS AND FOR A SECOND CLAIM FOR RELIEF

20. Plaintiffs repeat, reiterate and reallege each and every allegation contained in paragraphs “1”
through “19” of this Complaint as if fully set forth at length herein.

21. In accordance with ERISA Section 209, 29 U.S.C. 1059 the Employer is responsible for
maintaining the Books and records sufficient to allow the Funds to conduct an audit and its failure to do
so constitutes a violation of ERISA.

22. Section 515 of ERISA, (29 U.S.C. Section 1145) requires employers to pay fringe benefit
contributions in accordance with the terms and conditions of the Collective Bargaining Agreements and
Trust Indentures.

23. An Employer who has failed to pay or timely pay the fringe benefit contributions and/or submit
the contribution reports owed as a result of work performed by individual employees of the Employer
constitutes a violation of Section 515 of ERISA (29 U.S.C. Section 1145).

24. Section 502 of ERISA (29 U.S.C. Section 1132) provides that upon a finding of an employer
violation of Section 515 of ERISA (29 U.S.C. Section 1145) which requires employers to pay fringe
benefit contributions in accordance with the terms and conditions of collective bargaining agreements, the
Court shall award payment to a plaintiff Fund of the unpaid fringe benefit contributions, plus statutory
damages and interest on the unpaid principal amount due both computed at a rate set forth in the United
States Internal Revenue Code (26 U.S.C. Section 6621), together with reasonable attorneys’ fees and costs

and disbursements incurred in the action.
Case 1:19-cv-05120-ENV-PK Document 1 Filed 09/09/19 Page 6 of 7 PagelD #: 6

25. The failure to permit an audit has injured the Funds by delaying the investment of
contributions that are found due pursuant to the audit and causing unnecessary administrative costs for the
Funds and has injured the participants and beneficiaries and other contributing employers of the benefit
plan in the form of lower benefits and higher contribution amounts.

26. Accordingly, the Employer is liable to Plaintiffs under the Agreement and any Trust Indenture
and Policy concerning the payment of fringe benefit contributions and under Sections 209, 502 and 515 of
ERISA (29 U.S.C. Sections 1059, 1132 and 1145) due to the failure to permit an audit and pay the
contributions that are due and owing.

27. Accordingly, the Employer must permit and cooperate in the conduct of an audit and is
liable to the Funds in an amount to be determined by the audit which shall include liquidated damages,
interest and reasonable audit fees and attorneys’ pursuant to Section 502 of ERISA (29 U.S.C. Section
1132).

WHEREFORE, Plaintiffs respectfully pray for Judgment against Defendant, Kenny Building
Services, Inc, a/k/a Kenny Building Maintenance Corp. as follows:

On the First and Second Claims for Relief as follows:

(a) An Order requiring the defendant to permit and cooperate in an audit of the defendant’s books
and records by the plaintiff or its agents for the effective period of the Collective Bargaining
Agreement;

(b) For a Judgment against the defendant for any monies found due and owing as a result of the
audit of defendant’s books and records which shall include the principal amount due plus
interest calculated at 2% percent over prime per month from the date of the delinquency,
liquidated damages calculated at twenty (20%) percent of the principal amount found due and
attorneys fees and the cost of the audit as provided for in the Trade Agreement and/or Trust
Indenture and/or Policy for Collection of Delinquent Contributions;

(c) Court costs and disbursements as stated in Plaintiffs Policy For Collection of Delinquent
Contributions and as mandated by Section 502(g)(D) of ERISA, 29 U.S.C. Section
1132(g)(2)(D) and the Trade Agreement; and
Case 1:19-cv-05120-ENV-PK Document 1 Filed 09/09/19 Page 7 of 7 PagelD #: 7

(d) For such other and further relief as to the Court deems appropriate.
Dated: Elmsford, New York
September Y, 2019
Respectfully submitted,

BARNES, IACCARINO & SHEPHERD LLP

 

 

“Lauren Kugielska, are
Attorneys for Plaintiffs

258 Saw Mill River Road
Elmsford, New York 10523
(914) 592-1515
